— In three habeas corpus proceedings which have been consolidated for purposes of appeal, the appeals are from two judgments of the Supreme Court, Westchester County (Kelly, J.), both dated October 21, 1983 (proceedings Nos. 1 and 2), and an amended judgment of the same court, dated October 24, 1983 (proceeding No. 3), which sustained the writs and ordered the petitioners’ immediate restoration to parole.
Judgments and amended judgment reversed, on the law, without costs or disbursements, and petitions dismissed, and the petitioners are directed to surrender themselves to the Superintendent of the Ossining Correctional Facility.
The delay of approximately five weeks in petitioners’ scheduled reappearances before the Parole Board for release consideration following the revocation of their respective paroles did not constitute unreasonable delay warranting their immediate restoration to parole supervision (cf. People ex rel. Matthews v New York State Div. of Parole, 58 NY2d 196, 205).
We pass upon no further issue. Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.